DETAILED ACTION
Status of Application
	This action follows a reply filed on 11/10/2021.  Per the reply, claims 1, 4, 9 and 10 have been amended, claim 3 has been cancelled, and new claim 21 added.   Accordingly, claims 1, 2 and 4-21 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Withdrawn Rejections
Applicant’s arguments, see pages 9-11, filed 11/10/2021, with respect to the rejections of claims 1-8, 17 and 18 under 35 U.S.C. 102(a)(1) and claims 1, 2, 5-7, 9-11 and 13-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Windisch et al and under 35 U.S.C. 112 as detailed infra.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 14-16, each provides the limitation to “the compound (E’)”.  There is no proper and sufficient antecedent basis for this limitation in said claims nor in any claim upon which they depend (currently, claim 9).  For purposes of substantive examination, claims 14-16 will be construed as further limiting the scope of “the compound (E)” (recited therein as an alternative to “the compound (E’)”) of the catalyst composition set forth in parent claim 9; however, clarification and appropriate correction are required.    

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 13, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Windisch et al (US 2003/0162920 A1; hereinafter, ‘Windisch’).
	Regarding Claims 9 and 13, Windisch demonstrates a method for manufacturing a copolymer containing at least an acyclic non-conjugated olefin unit and a conjugated diene unit, namely, 1-hexene units and butadiene units.  See Example 6 (paras [0099] – [0100]) and Table 1 (wherein “1-hexane” is an obvious typo and should read “1-hexene” as in para [0099]).  As described in Example 6, the method entails copolymerizing 1-hexene and butadiene in the presence of a supported catalyst composition including a rare earth metal compound (Nd(C3H5)3*dioxane) and methyl aluminoxane (MAO, per claim 13).  Further, the catalyst composition was prepared according to the preparation described in paragraph [0093] – [0095] of Windisch, wherein a reaction mixture of Nd(C3H5)3*dioxane and a 10% MAO solution in toluene was stirred for 5 hours at -30 to -50oC, and the solid material was filtered off cf., instant Specification at [0128]: “Details of the aging process are not particularly restricted and the catalyst composition … may be either simply left or stirred”).   
	The teachings of Windisch differ from the claimed subject matter in that Windisch fails to disclose, in a single embodiment, a manufacturing method wherein the catalyst composition further includes (i) at least one compound selected from the group consisting of an organic metal compound (B) represented by general formula (I), an ionic compound (C) and a halogen compound (D); and (ii) at least one compound (E) selected from the group consisting of a non-conjugated olefin compound and a conjugated diene compound.  Nevertheless, as to feature (i), Windisch clearly indicates the activator (component (b)) of the disclosed catalyst may include aluminoxanes and/or fluorine-containing boranes, fluorine-containing borates, fluorine-containing aluminium organyls and fluorine-containing aluminates (paras [0049], [0076]); and goes on to describe specific species of the instant compounds (B), (C) and (D) as suitable activator selections (paras [0055] – [0058]).  Windisch thus suggests the utility of a catalyst composition that includes at least one of the instant compounds (B), (C) and (D) together with a rare earth metal compound and MAO.  Further as to feature (ii), Windisch teaches that it is possible to add a conjugated diolefin to the catalyst consisting of the catalyst components (a) and (b) or (a), (b) and (c), and that this diolefin may be the same diolefin that is to be subsequently copolymerized using the catalyst (paras [0074], [0079]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Windisch by including in the catalyst composition utilized in Example 6 at least one of instant compounds (B), (C) and (D) as claimed, along with a conjugated diene compound.  The motivation to do so comes from a reasonable expectation of achieving comparable improvements in selectivity and space-time yield consistent with the stated aims of Windisch (Abs., paras [0010], [0013]).  
supra.  Windisch further lists styrene and 1-hexene among non-conjugated olefins that may be used in the disclosed process individually or in combination (para [0021]: As non-conjugated olefins there may for example be used in the process according to the invention styrene, α-methylstyrene dimer, p-methylstyrene, divinylbenzene, ethylene, propene, 1-butene, 1-pentene, 1-hexene, 1-octene, vinylcyclohexane and/or vinylcyclohexane).  Windisch also illustrates (Examples 4, 5) the disclosed process utilizing styrene (as non-conjugated olefin) and butadiene as comonomers.  As such, one of ordinary skill in the art would have found motivation in Windisch to further modify the method of Example 6 to arrive at the instant method that includes copolymerizing the non-conjugated olefin compound (1-hexene), the conjugated diene compound (butadiene) and an aromatic vinyl compound such as styrene.  
	Regarding Claim 16, Windisch renders obvious the method of claim 9 as discussed supra.  Windisch further identifies butadiene and isoprene as the diolefin compounds that are preferably added to the catalyst components (a) and (b) or (a), (b) and (c) (para [0074]).  Given the limited number of alternatives proposed for this disclosed embodiment, it would have been obvious to one of ordinary skill in the art to select butadiene, as claimed, as the conjugated diene compound included in the catalyst composition used in the copolymer manufacturing process of Windisch.  
Regarding Claim 21, Windisch renders obvious the method of claim 9 as discussed supra.  Windisch does not specifically disclose wherein the acyclic non-conjugated olefin unit is constituted of only an ethylene unit as claimed.  Nevertheless, Windisch does mention ethylene and 1-hexene in a finite list of specific non-conjugated olefins that may be used individually or in combination in the disclosed process (para [0021]).  All olefins listed in this embodiment are considered equivalents for the purposes of Windisch. It would have been obvious to one of ordinary skill in the art to substitute 1-hexene by ethylene in Example 6 of Windisch as the two olefins are considered to be equivalents known .   
Allowable Subject Matter
	Claims 1, 2, 4-8, 10 and 17-20 are allowed. 
Claim 12 stands objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claims 14-16 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762